DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2. The Amendment filed on July 26, 2022 has been entered. Claims 1, 11-12, and 19 have been amended. No claims have been cancelled or added. Thus, claims 1-20 are pending and rejected for the reasons set forth below. 

 
Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–18) and a machine (claims 19–20), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of gathering transaction data related to a purchase and determining whether to proceed with the transaction based whether or not a transaction exception is implemented by:
providing executable instructions to perform operations comprising:
deploying a second set of executable instructions to a transaction workflow, wherein the second set of executable instructions executes as an agent and interacts with the method during the transaction workflow for a transaction being processed and processing the agent;
raising, by the agent, an event during an in-progress transaction;
receiving the event that as an indication from the agent that an item was added to the in-progress transaction, an item return was initiated, a transaction void was initiated, or a sale price was offered on a given item of the in-progress transaction;
classifying the event received for the in-progress transaction as a classified event based on whether the event indicated that the item was added to the in-progress transaction, the item returned was initiated, the transaction void was initiated, or the sale price was offered on the given item of the in-progress transaction;
obtaining transaction data and operator data for an operator who is operating and obtaining other transaction data associated with other transactions and obtaining other operator data for other operators and any of the other transactions associated the operator while operating;
dynamically determining based on the classified event, the transaction data, the operator data, the other transaction data, and the other operator data as to whether to raise a transaction exception for the in-progress transaction by providing the transaction data, the operator data, the other transaction data, and the other operator data as input to a trained machine-learning algorithm and receiving as output form the trained machine-learning algorithm a decision indicating whether to or whether not to raise the transaction exception without considering or using an item identifier for the item that was added to the in-progress transaction;
at least communicating the decision that is processing the in-progress transaction when the decision is to raise the transaction exception causing operation to be held in abeyance for an override before the in-progress transaction is permitted to continue processing; and
replacing existing hardcoded business rules and replacing predefined constant threshold values processed for transaction interruptions that require the operator and the other operators to obtain management approvals at the transaction terminal and at the other transaction terminals by processing the method in place of the existing hardcoded business rules and predefined constant threshold values processed by the transaction terminal and the other transaction terminals.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., gathering transaction data related to a purchase and determining whether to proceed with the transaction based whether or not a transaction exception is implemented).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “medium,” “processor,” “server,” and “terminal” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0050] and [0051] of the specification). Independent claim 12 is very similar to independent claim 1 so the analysis for claim 1 applies to it as well. However, claim 12 contains the limitation “training a machine-learning algorithm on input data comprising: transaction events, transaction details, and operator data and expected output data as to whether the transactions associated with the transaction details were or were not associated with fraud to produce automatic decisions for transactions as to whether to raise transaction exceptions, wherein the machine-learning algorithm provides the automated decisions as indications as to whether a given transaction is to be interrupted or not interrupted after the training.” This limitation expands upon the training of the machine-learning algorithm identifying what the input data is and how this data is being used to raise a transaction exception or not as based in the abstract idea in claim 1. This limitation expands upon the concept of fraud which is what is being determined in whether or not to proceed with an ongoing transaction. In addition, the following limitation of “obtaining, based on the current transaction event, current input data for the in-progress transaction being processed at the transaction terminal through an Application Programming Interface (API) from the transaction agent executing during the transaction workflow being processed on the transaction terminal for the in-progress transaction” is also not found in claim 1. This limitation uses an API or additional element to implement the abstract idea in terms of processing the transaction itself that is in progress. An additional limitation of “producing a trained machine-learning algorithm from the training” also provides additional detail to the abstract idea in that it describes using a machine-learning algorithm that has been trained.
Independent claim 19 is very similar to independent claim 1 so the same analysis applies to it as well. However, independent claim 19 contains several limitations not present in claim 1. It contains “obtaining transaction events from transaction logs, obtaining transaction data for transactions associated with the transaction events, obtaining operator data for operators that performed the transactions, classifying the events into classified events, producing basket data distributions for items of the transactions across product hierarchies, and tagging the transaction logs with values indicating whether the transaction events required transaction exceptions or did not require the transaction exceptions.” These limitations have to do with obtaining input data that carries out the classification process to determine whether or not to raise a transaction exception that would pause a in-progress transaction. This is part of the abstract idea of claim 1. 
The following limitations are also unique to claim 19: “producing input training data comprising: classified events, tagged transaction logs, the basket data distributions, the transaction data, and the operator data and training the transaction exception manager with the input training data with the expected output during the training for each transaction being an indication as to whether the corresponding transaction required a specific transaction exception or did not require the specific transaction exception.” Likewise, these limitations describe the input data used by the machine-learning algorithm to make a decision about whether or not to proceed with the in-progress transaction. In addition, it discusses training the transaction exception manager which determines whether to raise a transaction exception or not. These all have to do with the abstract idea of claim 1. An additional limitation of “deriving a machine-learning algorithm from the training of the trainer” also provides additional detail to the abstract idea in that it describes using a machine-learning algorithm that has been trained. Claim 19 also contains an additional element (“a processing device”) that is being used to implement the abstract idea.
Dependent claims 2–11, 13–18, and 20 have been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 further defines the abstract idea noted in claim 1 as it describes allowing the in-progress transaction to go through if no transaction exception is raised which is part of the abstract idea noted in claim 1. Dependent claim 3 further defines the abstract idea noted in claim 1 as it describes classifying item data for the in-progress transaction within a certain structure of importance. This is to properly identify the items that might be result in the raising of a transaction exception. Dependent claim 4 further defines the abstract idea noted in claim 1 as it describes classifying item data for the in-progress transaction within a certain structure of importance via a distribution of items. This is to properly identify the items that might be result in the raising of a transaction exception. Dependent claim 5 further defines the abstract idea noted in claim 1 as it describes gathering operator data and then a total number of known transaction exceptions that were valid as well as invalid for the operator. Dependent claim 6 further defines the abstract idea noted in claim 1 as it describes acquiring the decision for raising or not raising the transaction exception from the machine-learning algorithm based on various transaction data input into it and trained through this. Dependent claim 7 further defines the abstract idea noted in claim 1 as it describes determining whether to raise or not raise the transaction exception based on an output meeting a certain threshold value. Dependent claim 8 further defines the abstract idea noted in claim 1 as it describes instructing the agent to suspend the in-progress transaction and requiring a security credential to process an action which would continue the in-progress transaction. This would be based on the raising of the transaction exception. Dependent claim 9 further defines the abstract idea noted in claim 1 as it describes providing a value associated with a decision to either raise or not raise the transaction exception to the agent to then determine whether or not to suspend the in-progress transaction or not. Dependent claim 10 further defines the abstract idea noted in claim 1 as it describes that an API is used for communicating a decision for raising or not raising a transaction exception. This API is an additional element being used to implement the abstract idea noted in claim 1. Dependent claim 11 further defines the abstract idea noted in claim 1 as it describes receiving an action taken for the in-progress transaction based on the decision made and adjusting the factors based on the action taken. Dependent claim 13 further defines the abstract idea noted in claim 1 as it describes retraining the machine-learning algorithm with the current input transaction data at a certain point (when a transaction exception is not needed). Dependent claim 14 further defines the abstract idea noted in claim 1 as it describes batching the current input data with other transaction data and then retraining the machine-learning algorithm with this additional data. Dependent claim 15 further defines the abstract idea noted in claim 1 as it describes classifying the transaction events within the input data and producing distributions of items that are mapped to product structures within the input data. This is used to determine if a transaction exception should be raised or not. Dependent claim 16 further defines the abstract idea noted in claim 1 as it describes communicating an instruction for the transaction exception to the agent through an API when the output value correlates to the transaction exception which would trigger it. The API is an additional element that is being used to implement the abstract idea noted in claim 1. Dependent claim 17 further defines the abstract idea noted in claim 1 as it describes providing a value through an API (which is an additional element that is being used to implement the abstract idea noted in claim 1) to the agent to then determine whether or not to raise the transaction exception. Dependent claim 18 further defines the abstract idea noted in claim 1 as it describes interacting through the API with the agent to control the transaction workflow for the in-progress transaction and recording any action taken. Dependent claim 20 further defines the abstract idea noted in claim 1 as it describes interacting with a cloud processing environment with the agent during the in-progress transaction using an API. The API and cloud processing environment are both additional elements used to implement the abstract idea noted in claim 1.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. 
None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5. Applicant’s arguments filed on July 26, 2022 have been fully considered. 
	As a result of Applicant’s amendments to clam 11, the previously cited objection to claim 11 is hereby withdrawn. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The Applicant first argues that “the features” “as recited in claim 1 do not fall within” the grouping of certain methods of organizing human activity and therefore, do not recite an abstract idea. (See Applicant’s Arguments, p. 8). However, the claims recite the abstract idea of gathering transaction data related to a purchase and determining whether to proceed with the transaction based whether or not a transaction exception is implemented. This recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions. Specifically, the carrying out of a transaction based on certain transaction exceptions that may or may not be raised is a commercial interaction as well as a fundamental economic practice or principle as the heart of the claimed invention requires a transaction to be carried out and pausing it (or not) based on certain conditions being met. Applicant points to “features such as, ‘automatically identifying, by the cryptocurrency exchange system, a creation of a new forked asset by monitoring updates to machine executable blockchain instructions for at least one cryptocurrency to identify creation of forked blockchain software for the at least one cryptocurrency, wherein creation of the forked blockchain software for the at least one cryptocurrency results in creation of the new forked asset" and "automatically rebalancing, by the bundle management system and based on adding the new forked asset to the asset bundle, the asset bundle," as recited in claim 1 do not fall within this grouping.’” (See Applicant’s Arguments, p. 8). However, none of these features are recited in any of the claims currently under examination. 
Next, the Applicant argues that “the claims at least represent a practical application because the “specification describes the technical benefit of automatically identifying newly created assets.” (See Applicant’s Arguments, p. 9). However, the identified abstract idea to which the claims are directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, the claim is directed to an abstract idea. In addition, none of the features that Applicant cites to the specification are incorporated as limitations into the claims themselves. 
Finally, Applicant argues that “unique arrangement of computing devices that perform unique, non-generic steps” and that “Independent claim 1, for example, recites a unique arrangement of "a cryptocurrency platform system" that comprises at least "a user interface system," "a cryptocurrency exchange system," and "a bundle management system." (See Applicant’s Arguments, p. 10). However, the use of these features that consist of systems relating to cryptocurrency and user interface do not improve technology. There is not specialized hardware or software being use to process this data. Furthermore, certain transaction events are being monitored to determine whether to pause an in-progress transaction. This monitoring of data is not a technological improvement to a field such as computer technology. 
	Hence, for these reasons and those cited above, previously cited rejection under 35 U.S.C. §101 is maintained. It should also be noted that Applicant states that claims 21 and 22 have been newly added. However, no new claims 21 and 22 have been found in the latest claim set found in the file wrapper of this application. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons: 
1. PALLARI et al.  (U.S. Publication No. 2009/0063240) teaches systems and methods for approval routing and processing in a multiple job environment by providing the ability to pass job information through a universal class, along with information for the employee submitting a transaction for approval, to an Approval Framework.  
2. Koertz et al.  (U.S. Pat. No. 10,430,845) teaches systems and methods that procures goods and services by recognizing purchase authority levels of users within an enterprise, division, or project team in which administrators establish authority levels to ensure that purchase requests within a user’s authority level are automatically processed and submitted to vendors for fulfillment of orders, while purchases requests beyond a user’s authority level are routed according to a determined protocol. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696